Title: To Thomas Jefferson from Gideon Granger, 28 September 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dr Sir.
            Suffield Septr. 28. 1802
          
          Our Elections are passed and altho the Tories will have a handsome majority yet their Infamous falshoods notwithstanding we have certainly gained upon them. I have a return from Thirty Nine Towns who return 73 members—we have Thirty nine members—They 34—last may—They had 46—we 27. I have This moment examined an additional list. There are many new names—but I can perceive, among those I know an Increase of Three or four in our favor. I have visited my friends in Hamp: Co. Ms. In that State I think we may calculate upon 7 members of Congress—have an even chance for the eighth—and one not desperate for the Ninth. I shall visit Boston shortly—on my return I will communicate Such Information as I shall acquire.
          With great Esteem your friend
          
            Gidn Granger
          
        